In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-13-00488-CV
                              ________________

           IN RE COMMITMENT OF KEVIN ALLEN SPEED
__________________________________________________________________

                On Appeal from the 435th District Court
                      Montgomery County, Texas
                    Trial Cause No. 13-03-03280 CV
__________________________________________________________________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit appellant Kevin Allen Speed as

a sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151

(West 2010 & Supp. 2013). A jury found that Speed is a sexually violent predator,

and the trial court signed a final judgment and an order of civil commitment. In his

sole appellate issue, Speed challenges the trial court’s decision to permit a

psychiatrist to evaluate him without his counsel present and the admission of

testimony from that psychiatrist at trial. We affirm the trial court’s judgment and

order of civil commitment.



                                         1
      Speed argues that the post-petition interview by Dr. David Self without

Speed’s attorney present violated his right to counsel. Speed also contends that

because the trial court permitted Self to examine Speed without Speed’s attorney

present, the trial court’s subsequent admission of Self’s testimony at trial over

Speed’s attorney’s objection was erroneous. After Speed filed his initial brief, we

decided In re Commitment of Smith, No. 09-13-00100-CV, 2014 WL 333374, ___

S.W.3d ___ (Tex. App.—Beaumont Jan. 23, 2014, pet. denied) (not yet released

for publication). In Smith, we were presented with the issue of whether the

appellant was entitled to have counsel present during his post-petition examination

by a psychiatrist, and we concluded that “neither the SVP statute nor the

Fourteenth Amendment require[s] that counsel be present during a psychiatrist’s

post-petition examination.” Id. at *3.

      For the same reasons explained in Smith, we conclude that Speed was not

entitled to have counsel present during his post-petition examination by

psychiatrist Dr. Self. See id. Because the evaluation by Dr. Self did not violate

Speed’s right to counsel, the trial court’s admission of Self’s testimony was

likewise not erroneous. See generally id. We overrule Speed’s sole issue and

affirm the trial court’s judgment and order of civil commitment.



                                         2
      AFFIRMED.


                                    ________________________________
                                           STEVE McKEITHEN
                                               Chief Justice

Submitted on April 14, 2014
Opinion Delivered April 24, 2014

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3